          Case 1:19-cr-00125-ABJ Document 66 Filed 07/18/19 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           :
                                           :
UNITED STATES OF AMERICA                   :
                                           :
      v.                                  :  Case No. 1:19-CR-00125 (ABJ)
                                          :
GREGORY B. CRAIG,                         :
                                          :
            Defendant.                    :
                                          :
__________________________________________:

         GOVERNMENT’S REPLY IN SUPPORT OF ITS MOTION IN LIMINE
             TO EXCLUDE IMPROPER CHARACTER TESTIMONY

       Aside from Defendant’s argument that, depending on circumstances at trial, he may have

reason to introduce character witnesses for traits other than truthfulness, Defendant’s response to

the government’s motion in limine regarding character witnesses fails to explain why testimony of

more than two character witnesses regarding Defendant’s reputation for truthfulness would not be

needlessly cumulative and unhelpful to the jury. In addition, Defendant does not address the

government’s argument that mixing fact and character evidence by cross-examining the

government’s witnesses about Defendant’s character would be confusing and prejudicial. The

government’s motion should be granted.

   A. The proper scope of character testimony under the Federal Rules of Evidence

       Because he did not otherwise address the government’s description of boundaries of proper

character testimony, the government takes Defendant’s statement that he will “stay within the

confines of proper character testimony” (at 6) to mean that he agrees that such testimony consists

only of a direct answer limited to two questions: whether the witness is aware of Defendant’s
          Case 1:19-cr-00125-ABJ Document 66 Filed 07/18/19 Page 2 of 5



reputation for the specified character trait, and whether the witness has an opinion about

Defendant’s character for the trait (Government’s Motion in Limine, Dkt. No. 54 at 2).

   B. Limitations on cumulative testimony are necessary and proper

       At this pre-trial juncture, the only trait that the false statements charges against Defendant

directly implicate is truthfulness. See United States v. Brown, 504 F. Supp. 2d 239, 241 (D.D.C.

2007) (charges of false statements and obstruction by their nature implicate truthfulness and

veracity). If, after the government’s case-in-chief, Defendant believes the government has called

into question other relevant character traits, he can raise with the Court his desire to call character

witnesses for other traits. But there is no reason that the Court cannot at this point—at least with

respect to character witnesses regarding truthfulness—impose reasonable limits on the evidence

Defendant seeks to admit. In particular, Defendant provides no explanation as to how it would be

helpful to the jury, rather than merely cumulative and prejudicial, to have more than two witnesses

testify that Defendant has a reputation for truthfulness.

       Furthermore, Defendant’s claim that “he should be permitted to present evidence of . . . his

reputation for truthfulness across different time periods and contexts” (at 2) is without merit.

Character evidence is subject to the same Rule 403 balancing test as any other evidence, and in

this case, that test weighs heavily in favor of limiting Defendant to two witnesses. In particular,

the testimony of each additional character witness—providing essentially the same answer

regarding Defendant’s reputation for truthfulness—is less probative and more prejudicial. In

addition, the more remote from the time period and context of this case—2012-2013, when

Defendant worked at a law firm—that the “different time periods and contexts” about which

Defendant’s witnesses propose to opine are, the less probative the testimony. The Court should




                                                  2
           Case 1:19-cr-00125-ABJ Document 66 Filed 07/18/19 Page 3 of 5



grant the government’s motion and limit Defendant to two character witnesses regarding

Defendant’s reputation for truthfulness.

   C. The defense should not be permitted to elicit character testimony on cross-
      examination

       Defendant fails to respond to the government’s argument that eliciting character testimony

on cross-examination of government witnesses would be confusing and unfairly prejudicial, or the

case supporting the proposition. (Government’s Motion in Limine, Dkt. No. 54 at 4). But it

undoubtedly risks confusion to the jury to have one witness wear two hats and provide two

different kinds of testimony in the same sitting. Indeed, special precautions are sometimes needed

for witnesses who have dual roles—such as having a fact witness who is also an expert witness

handle those roles separately. See, e.g., United States v. Garcia, 752 F.3d 382, 392 (4th Cir. 2014)

(“[I]ndividuals who testify as expert and fact witnesses can cause jury confusion” and require

adequate safeguards, including “requiring the witness to testify at different times, in each

capacity”). Defendant provides no reason why he cannot, in his case, re-call any fact witness

whom he wishes to use as a character witness. The government’s motion to preclude the defense

from eliciting character testimony on cross-examination of government witnesses should be

granted.

   D. Conclusion

       For the foregoing reasons, the government’s motion in limine to preclude improper

character testimony should be granted. Defendant should be limited to two character witnesses

regarding Defendant’s reputation for truthfulness, and should be precluded from eliciting character

evidence on cross-examination. If, after the government’s case in chief, Defendant believes the

government has called into question other pertinent character traits, Defendant can raise the issue

with the Court.

                                                 3
         Case 1:19-cr-00125-ABJ Document 66 Filed 07/18/19 Page 4 of 5



                              Respectfully submitted,

                              JESSIE K. LIU
                              UNITED STATES ATTORNEY
                              D.C. Bar Number 472845


                              By: /s/ Molly Gaston
                              FERNANDO CAMPOAMOR-SÁNCHEZ (DC 451210)
                              MOLLY GASTON (VA 78506)
                              Assistant United States Attorneys
                              United States Attorney’s Office
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              Telephone: 202-252-7698/202-252-7803
                              Fernando.Campoamor-Sanchez@usdoj.gov
                              Molly.Gaston@usdoj.gov


                              JOHN C. DEMERS
                              ASSISTANT ATTORNEY GENERAL


                              By: /s/ Jason B.A. McCullough
                              JASON B.A. MCCULLOUGH (DC 998006; NY 4544953)
                              Trial Attorney
                              Department of Justice
                              National Security Division
                              950 Pennsylvania Ave NW
                              Washington, D.C. 20530
                              Telephone: 202-616-1051
                              Jason.McCullough@usdoj.gov

Dated: July 18, 2019




                                        4
          Case 1:19-cr-00125-ABJ Document 66 Filed 07/18/19 Page 5 of 5



                                      Certificate of Service

        I certify that, by virtue of the Court’s ECF system, a copy of the foregoing Reply has been
sent to counsel for the defendant on July 18, 2019.


                                             /s/ Molly Gaston
                                             Molly Gaston
                                             Assistant United States Attorney




                                                5
